Allowable Subject Matter
1.	This office action is a response to amendments submitted on 06/08/2022 and applicant’s election of Group 1 (claims 2-16) where claims have been amended to overcome the restriction.
2.	Claims 1-16 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
4.	Nashiki et al. (US 20100123426 A1), YUUKI et al. (US 20130334991 A1), TANIGUCHI et al. (US 20190379252 A1), SAKAI et al. (EP 2136467 A1) and YUUKI et al. (CA 2659088 A1) are the closest prior art disclosed.
	However, regarding Claims 1 and 4-5,  the prior arts disclosed above do not teach or fairly suggest alone or in combination “determine a value of the q-axis command current in accordance with requirement information and an input command value for a controlled variable of the rotating electrical machine, the requirement information including a relationship between values of the q-axis command current and corresponding command values for the controlled variable; perform a task of correcting the determined value of the q-axis command current to thereby restrict temperature change in the magnet unit from having an influence on the relationship between the command values for the controlled variable and the corresponding values of the q-axis command current; and control the power converter to thereby adjust a value of the q-axis current flowing through the armature winding member to the corrected value of the q-axis command current, … the magnetic material  satisfies the following relation: 
Wt x Bs ≤ Wm x Br 
where: 
Wt represents a total circumferential width of one or more of the conductor-to-conductor members lying within a range of one of the magnetic poles of the magnet unit; Bs represents a saturation magnetic flux density of the conductor-to- conductor members; Wm represents a circumferential width of a portion of the magnet unit equivalent to one of the magnetic poles of the magnet unit; and Br represents the remanent flux density of the magnet unit”.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846